DAUKSCH, Judge.
This is an appeal from a judgment in a marital dissolution case. Because the trial court failed to comply with the mandates of section 61.075(1), Florida Statutes (1993), the judgment is reversed, except as to the dissolution of the marital bonds, and remanded for a hearing and judgment on all property issues. Robertson v. Robertson, 593 So.2d 491 (Fla.1991); Kneckt v. Knecht, 629 So.2d 883 (Fla. 3d DCA 1993); Nash v. Nash, 624 So.2d 370 (Fla. 3d DCA 1993).
AFFIRMED in part; REVERSED in part; REMANDED.
COBB, J., concurs.
GRIFFIN, J., concurs in part; dissents in part with opinion.